341 F.2d 565
Alfred D. LAURENCE and John W. H. Price, Appellants,v.UNITED STATES of America, Appellee.
No. 20690.
United States Court of Appeals Fifth Circuit.
Feb. 25, 1965.

Joseph J. Lyman, Washington, D.C., Robert H. Givens, Jr., Miami, Fla., for appellants.
Alfred E. Sapp, Asst. U.S. Atty., William A. Meadows, Jr., U.S. Atty., Southern Dist. of Florida, Miami, Fla., Mahlon M. Frankhauser, Asst. Director, Div. of Trading and Markets, Robert W. Cox, Atty., S.E.C., Washington, D.C., for appellee.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and GROOMS, District judge.
PER CURIAM.


1
The appeal of these two defendants from Securities Act and Mail Fraud charge convictions and sentences raises only the general issue as to sufficiency of the evidence to sustain a verdict of guilt.


2
We find abundant evidence to warrant submission of the case of both appellants to the jury.


3
We also find that the defense of insanity interposed by Laurence was presented to the jury on a proper charge.  Howard v. United States, 5 Cir.,232 F.2d 274.


4
The judgment is affirmed.